Citation Nr: 0120473	
Decision Date: 08/10/01    Archive Date: 08/14/01

DOCKET NO.  01-04 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for residuals of an eye 
injury, to include a facial tic, scarring, cataracts and 
glaucoma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. W. Koennecke, Counsel



INTRODUCTION

The appellant served on active duty from July 1943 to April 
1947.  He served an additional period of service between May 
19-20, 1979 for the Alabama Air National Guard under the 
provisions of 32 U.S.C.A. § 505 (West 2001).

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2001 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO) that reopened and denied a claim for 
service connection for residuals of a right eye disability. 


FINDINGS OF FACT

1.  The appellant served between May 19-20, 1979 for the 
Alabama Air National Guard under the provisions of 
32 U.S.C.A. § 505 (West 2001).

2.  Service connection for residuals of a right eye injury 
was denied in a September 1980 rating decision.  The 
appellant did not appeal.

3.  The evidence submitted in support of the petition to 
reopen the claim cured an evidentiary defect that existed at 
the time of the prior final denial, that is, competent 
medical evidence that attributed a current right eye 
disability to the inservice injury was presented.


CONCLUSIONS OF LAW

1.  The appellant was on active duty for training on May 20, 
1979.  38 U.S.C.A. §§ 101(2)(22)(24) (West 2001).

2.  The September 1980 rating decision is final.  New and 
material evidence sufficient to reopen a claim for service 
connection for residuals of a right eye injury has been 
received.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 
38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veteran status.

"[U]nless a claimant first carries the initial burden of 
establishing status as a veteran or veteran status for the 
person upon whose military service the desired benefits are 
predicated, the laws administered by the Secretary [of 
Veterans' Affairs] and the resources of the VA are not 
applicable or available."  Lauren v. West, 11 Vet. App. 80, 
85 (1998).  As to establishing the status of a veteran, the 
claimant must establish such by a preponderance of the 
evidence.  Id. at 84 (citing Aguilar v. Derwinski, 2 Vet. 
App. 21, 23 (1991)).

The appellant suffered an eye injury on May 20, 1979 for 
which he seeks service connection.  The injury occurred while 
serving under the provisions of 32 U.S.C.A. § 505 (West 2001) 
between May 19-20, 1979 for the Alabama Air National Guard.  
Service under title 32 U.S.C.A. full-time National Guard 
service is "active duty for training" under 38 U.S.C.A. 
§ 101(22)(C) if performed under 32 U.S.C.A. § 505. 

The term "veteran" is defined as "a person who served in 
the active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 2001).  The term 
"active military, naval, or air service" includes "active 
duty, any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 
2001).

Based on the evidence of record which includes a line of duty 
determination for the eye injury dated in May 1979 and an 
additional document dated in June 1979 in which service under 
the provisions of 32 U.S.C.A. § 505 is documented, the Board 
finds that the evidence supports a finding that the appellant 
had active duty for training for the period of May 19-20, 
1979.

New and material evidence.

Service connection for residuals of a right eye injury was 
denied in a rating decision dated in September 1980 of which 
the appellant received notice that same month.  He later 
petitioned to reopen the claim and in February 1981 received 
notice of the prior final denial and the necessity of 
submitting new and material evidence.  In March 1984, his 
petition to reopen the claim was denied on the basis of his 
submission of duplicate evidence.  In a November 1985, the RO 
reviewed newly submitted evidence, reopened the claim and 
confirmed and continued their prior denial of service 
connection for residuals of a right eye injury.  The 
appellant petitioned to reopen the claim in 1992 and was 
notified in August 1992 of the necessity for new and material 
evidence to reopen the claim.  In April 2000 the appellant 
petitioned to reopen the claim and in a June 2000 rating 
decision, the RO found new and material evidence had not been 
submitted.  

This appeal stems from a June 2000 rating decision wherein 
the RO reopened the claim based on the submission of new and 
material evidence but then denied service connection for 
residuals of the right eye injury.

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (2000). 

However, the claim may be reopened upon submission of new 
and material evidence.  When faced with a petition to reopen 
a previously and finally disallowed claim, the Board must 
first determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156 (a) (2000).  New 
and material evidence means evidence not previously 
submitted to the agency decisionmakers which bears directly 
and substantially upon the specific matter under 
consideration.  It is neither cumulative nor redundant and 
by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
The Board may then proceed to evaluate the merits of the 
claim but only after ensuring that the duty to assist has 
been fulfilled.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000); Hodge v. West, 155 F. 
3d 1356 (Fed. Cir. 1998).

The evidence before the RO at the time of the previous final 
denials consisted of a positive line of duty determination 
regarding the right eye injury, private medical evidence that 
documented the immediate post-injury treatment, and VA 
Medical Center records from June 1980 that documented a 
recent corneal erosion in the right eye.

The evidence submitted by the appellant in support of his 
petition to reopen the claim included a statement dated in 
August 2000 by Dr. Solomon, who wrote that the appellant had 
a right eye facial tic that was due to the old scar/injury 
from 1979.

In determining whether the appellant has submitted new and 
material evidence, the Board must consider the basis of and 
the reasons for the previous denial.  Service connection for 
residuals of a right eye injury was previously denied in the 
absence of a competent medical opinion that linked a current 
right eye disability to an inservice eye injury.  Dr. 
Solomon's letter cured this evidentiary defect, thus it was 
new and material evidence and the RO properly reopened the 
claim.

However, once a claim is reopened, the Board may not proceed 
to a determination on the merits of the claim without first 
determining whether the duty to assist has been met.  We find 
that the duty to assist the appellant has not been met and 
that a Remand of this claim is necessary as described below 
before the Board is able to proceed to adjudicate the claim 
on the merits.


ORDER

The petition to reopen the claim for service connection for 
residuals of a right eye injury is granted, and to this 
extent only the appeal is allowed.


REMAND

Service connection.

The RO has not met its duty to assist the appellant in the 
development of this claim for service connection for 
residuals of a right eye injury to include a facial tic, 
scarring, cataracts and glaucoma under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  By virtue of the rating decision and the 
Statement of the Case issued during the pendency of the 
appeal, the appellant and his representative were given 
notice of the information, medical evidence, or lay evidence 
necessary to substantiate the claim.  Thus, the notice 
provisions of the VCAA have been met.  

However, the duty to assist the appellant in the development 
of relevant records adequately identified has not been met.  
The Board has reviewed the multiple volumes in the claims 
folder.  The appellant submitted authorization for the RO to 
obtain the records from Dr. Solomon in August 2000, and 
although a letter from Dr. Solomon is of record, treatment 
records were not obtained.  The representative has also 
asserted that there are recent treatment records from Dr. 
Pearson at the Princeton Medical Center that were not 
associated with the claims folder.  

In spite of the representative's assertions in the written 
brief presentation submitted in July 2001, the RO did not 
fail to develop the records immediately surrounding the May 
1979 eye injury.  The emergency room report from East End 
Memorial Hospital is of record.  Dr. Paris' records detailing 
his examination and treatment through June 1979 when the 
appellant was discharged from his care are of record.

A medical examination for compensation claims must be 
conducted when the evidence shows that the claimant has a 
current disability that may be associated with the claimant's 
active service and there is insufficient medical evidence to 
make a decision on the claim.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C.A. § 5103A).  Dr. 
Solomon's letter indicated that the appellant had developed a 
facial tic that was attributable to the 1979 injury.  The 
appellant was afforded a VA examination in October 2000.  The 
VA examiner stated that he had reviewed the records and tried 
to ascertain all of the information, but that some of the 
parts seemed to be missing.  The examiner diagnosed: a 
history of corneal abrasion in the right eye secondary to 
trauma; possible recurrent erosion with none present; early 
bilateral cataracts; refractive error and presbyopia.  No 
mention was made of the facial tic.  The examiner concluded, 
"I do not think that his current problems are probably 
related to than injury in 1970 [sic] as his cornea was 
perfectly clear and his vision is quite good today."  A VA 
examiner must be afforded the opportunity to examine the 
appellant with the benefit of a record as completely 
developed as is possible in this case and all the claimed 
residuals must be addressed.  Further, the Board is presented 
with historical evidence of Dr. Paris' prediction in May 1979 
that this right eye injury might develop into recurrent 
erosions, increased intraocular pressure or lens opacity 
secondary to this injury.  The appellant was diagnosed in 
June 1980 with recurrent corneal erosion.  An additional VA 
examination is necessary because there is evidence of a right 
eye injury during active duty for training, medical evidence 
that the injury could lead to recurrent erosions and 
cataracts and the suggestion of post-injury recurrent corneal 
erosions and current cataracts (bilateral).  A new VA 
examination should be conducted with the examiner being given 
the benefit of as complete a record as possible. 

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  After receiving authorization from 
the appellant, the RO should obtain and 
associate with the claims folder all 
available treatment records from Dr. 
Solomon and Dr. Pearson.  The RO must 
document in writing in the claims folder 
if these records are unavailable.

3.  After the completion of all ordered 
development, the RO should schedule the 
appellant for a VA eye examination.  The 
physician must be afforded the 
opportunity to review the claims folder 
before the opinion is rendered, 
particularly the records as provided by 
Drs. Paris, Solomon and Pearson as well 
as the findings on the October 2000 VA 
examination.  An opinion should be 
obtained as to whether it is as likely as 
not that a current eye disability, to 
include a facial tic, corneal scarring, 
recurrent corneal erosion, bilateral 
cataracts, or glaucoma is related to the 
May 1979 right eye injury.  The rationale 
for the conclusion should be expressed.

4.  The appellant is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2000).  The RO must 
comply with all notification requirements 
regarding the duty to report and the 
failure to report for examination.  The 
Remand serves as notice of the 
regulations.

5.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a Supplemental Statement of the 
Case.  The Supplemental Statement of the 
Case must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 



